DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, lines 3 – 4, include the limitation “the drilling rig is steered by the support units and self-propelled and /or propelled by at least one tractor vehicle”.  The specification does not provide any support for the drilling rig being both self-propelled and propelled by a tractor at the same time.
  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 8 – 10 and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent application publication number US 2018/0093705 A1 to Nguyen et al. (hereinafter referred to as Nguyen).

Regarding claims 1, 2, 4 – 6, 8 – 10 and 12 – 14, Nguyen discloses:
	[Claim 1] a drilling rig (drill rig assembly 100) having a drilling tower (mast 108), a base structure (wheelhouse 112, Fig. 5), on which the drilling tower is arranged, and at least three support units (wheel assemblies 132) being part of the base structure, each support unit having at least one wheel (wheels 146) rotatable around a horizontal wheel axis, wherein at least one of the support units comprises a vertical steering axis (vertical axis 136), around which the at least one wheel can be turned by a steering drive (steering system 134);
	[Claim 2] wherein four support units (wheel assemblies 132) are provided, each support unit being arranged at one of the corner of a rectangular base structure (wheelhouse 112; See Figs. 3 and 4 showing a front and rear wheelhouse, 112, mounting system 118); 
	[Claim 4] wherein each support unit (wheel assemblies 132) is steerable and comprises at least one vertical steering axis (vertical axis 136) and one steering drive (steering system 134), and at least one of the support units comprises a wheel drive (electric motors 148) for rotatably driving at least one wheel (wheels 146) for providing a self-propelling of the mobile drilling rig (drill rig assembly 100; Paragraph [0068]);
	[Claim 5] wherein each support unit (wheel assemblies 132) comprises at least one wheel drive (electric motors 148; Figs. 9A and 9B);
	[Claim 6] wherein the support unit (wheel assemblies 132)  comprises at least one first wheel (wheels 146) rotatable around a first wheel axis and at least one second wheel rotatable around a second wheel axis being distant and parallel to the first wheel axis (Figs. 9A and 9B), and the first wheel axis and the second wheel axis are arranged at one common carrier element (jacking rod 144);
	[Claim 8] wherein at least two first wheels (wheels 146) are arranged rotatably around the first wheel axis and at least two second wheels are arranged rotatably around the second wheel axis (wheel assemblies 132 all have two wheels 146, See Figs. 3 and 4);
	[Claim 9] wherein the carrier element is mounted swingably at a mounting part (bars 170 of steering system 134, Fig. 10A), which itself is mounted turnably around the vertical steering axis (vertical axis 136) at a support base of the support unit (wheel assemblies 132; Paragraph [0080]);
	[Claim 10] wherein a common control unit (control device 156) is provided for controlling the steering drives (steering systems 134) and the wheel drives (electric motors 148) for the support units (wheel assemblies 132; Paragraph [0075]);
	[Claim 12] wherein at the base structure (wheelhouse 112) a plurality of support feet (the tops of jacks 144, Figs. 8C – 8F) is arranged, which are vertically adjustable relative to the support units (wheel assemblies 132) for supporting the drilling rig (drill rig assembly 100) after movement and during drilling operation;
	[Claim 13] wherein the wheel (wheels 146)s are of regular size having a diameter of not more than 2 meters (tires are  40x57 tires; Paragraph [0007]);
	[Claim 14] Method for moving a drilling rig (drill rig assembly 100) according to claim 1 (method 200; Paragraph [0088]); and
	[Claim 15] wherein the drilling rig (drill rig assembly 100) is steered by the support units (wheel assemblies 132) and self-propelled (Paragraphs [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of patent number US 10,487,582 B2 to Wright et al. (hereinafter referred to as Wright).
	
Regarding claim 3, Nguyen discloses a drilling rig according to claim 2, but does not teach additional support units are provided at the base structure between the support units arranged at the corner portions.
	However, Wright discloses a tool carrier for a well rig wherein support units (wheel axles of truck 11) are provided between wheel axles arranged at the corners of the truck (See Fig. 1d showing wheel axles between the front and rear wheel axles).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide additional support units to Nguyen’s drilling rig, in between the ones at the corner, to provide lift and drive at the centermost portions of the rig base for loads concentrated there.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of patent application publication number US 2015/0114717 A1 to Fortson et al. (hereinafter referred to as Fortson).

Regarding claim 11, Nguyen discloses the drilling rig according to claim 1, but does not disclose, wherein the drilling tower comprises at least one horizontal folding axis, around which at least part of the drilling tower can be folded downwards.  
	However, Fortson discloses a walking drilling rig comprising a horizontal folding axis around which a drilling tower can be folded downwards (in the process of raising the mast 78, the hydraulic cylinders 54 can be extended and retracted, raising and lowering the mast 78).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Nguyen’s rig with a tower that folds about a horizontal axis, to enable easy access for maintenance.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claims 7, Nguyen discloses the drilling rig according to claim 6, but does not teach wherein the carrier element is mounted swingably around a horizontal swing axis, which is arranged between the first wheel axis and the second wheel axis.  Instead, the carrier of Nguyen is swingable about a vertical axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                     

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611